Citation Nr: 1215259	
Decision Date: 04/27/12    Archive Date: 05/07/12

DOCKET NO.  08-21 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a respiratory disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from June 1988 to April 1992.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the case was subsequently returned to the RO in Buffalo, New York.  


REMAND

The Board finds that additional development is required before the Veteran's claim of entitlement to service connection for a respiratory disability is decided.  

The Veteran has reported that he received treatment for a respiratory disability at the VA Medical Center in Buffalo, New York within the first six months following his separation from active service in April 1992.  

A review of the record shows that in April 2008, the RO requested that the VA Medical Center in Buffalo, New York furnish treatment records pertaining to treatment for a respiratory disability for the period of April 1992 to December 1992.  It was further requested that if the records had been retired, that the archives be searched.  

In April 2008, the VA Medical Center in Buffalo, New York responded, indicating that the Veteran had his medical records permanently transferred to the VA Medical Center in Bath, New York and that his medical record was retired.  The response further indicated that retired records must be retrieved from the National Archives and Records Administration (NARA) by the facility that retired the medical chart.  

Following receipt of the response from the Buffalo VA Medical Center, the RO made the same request for the pertinent records from the Bath VA Medical Center.  In an April 2008 letter, the Bath VA Medical Center indicated that they did not have any medical records on file for the Veteran prior to 2007.  

A review of the record fails to show that an attempt to obtain retired medical records from NARA was ever made.  While it is unclear as to which VA Medical Center facility actually retired the Veteran's medical records, the attempt must still be made to obtain the records.  

Therefore, the Board finds that attempts to obtain the Veteran's retired VA Medical Center records from NARA must be made before a decision is rendered in this case.

Additionally, pertinent current treatment records should also be obtained before a decision is rendered in this case.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action:

1. The RO or the AMC should undertake appropriate development to obtain any retired VA Medical Center treatment records from NARA in accordance with appropriate Veterans Health Administration guidelines, specifically records pertaining to treatment for a respiratory disability during the period of April 1992 to December 1992.  If such efforts yield negative results, a notation to that effect should be inserted in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard in order to allow them the opportunity to obtain and submit those records for VA review.

2. The RO or the AMC should undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims.  If such efforts yield negative results, a notation to that effect should be inserted in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard in order to allow them the opportunity to obtain and submit those records for VA review.

3. The RO or the AMC should undertake any additional development it determines to be warranted.

4. Then, the RO or the AMC should readjudicate the Veteran's claim on appeal based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

